
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1183
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2010
			Mr. Quigley (for
			 himself and Mr. Cooper) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that public debt as a share of gross domestic product should be
		  stabilized at not more than 60 percent by 2018.
	
	
		Whereas the United States Government is on an
			 unsustainable fiscal path;
		Whereas public debt has never amounted to more than 120
			 percent of gross domestic product (GDP), even in the years immediately
			 following World War II;
		Whereas public debt is now projected to rise to more than
			 twice the size of the economy by 2035 and to more than three times the size of
			 the economy by 2050;
		Whereas the consequences of this unprecedented and
			 unsustainable rise in the public debt as a share of GDP will be tangible and
			 severe;
		Whereas a high public debt to GDP ratio crowds out private
			 investment, redirects Government revenues to non-productive debt service,
			 weakens the dollar’s purchasing power, and slows economic growth and job
			 creation;
		Whereas a high public debt to GDP ratio undermines
			 confidence in our economy and threatens our ability to borrow in international
			 markets;
		Whereas the cost of inaction will ultimately be borne by
			 ordinary American taxpayers; and
		Whereas it is within the power of Congress to enact budget
			 reform that addresses this looming debt crisis: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)public debt as a share of gross domestic
			 product should be stabilized at not more than 60 percent by 2018; and
			(2)annual deficits as
			 a share of gross domestic product should be reduced to not more than three
			 percent by 2018.
			
